Citation Nr: 0102901	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-01 142	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1960 to October 
1981.  He died in September 1988.  The appellant is his 
surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision by the RO in Waco, 
Texas.  The claims file has since been transferred to the RO 
in Washington, D.C.  In December 2000, the appellant 
testified before the undersigned Member of the Board at a 
personal hearing in Washington, D.C.


REMAND

To establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2000).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Further, secondary 
service connection will be granted when a disability is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.

The appellant contends that the veteran's death from Adult 
Respiratory Distress Syndrome was directly related to service 
or was secondary to Agent Orange exposure during service or 
was secondary to cigarette smoking during service.  As noted 
by the RO, however, the evidence of record does not support 
the appellant's assertions.  

As regards the appellant's assertions as to Agent Orange 
exposure, the Board notes that, although the veteran had 
service in Vietnam, Adult Respiratory Distress Syndrome is 
not among the diseases for which the Secretary of Veterans 
Affairs has determined that there is positive association 
with exposure to herbicides.  Hence, there is no basis for a 
presumption of Agent Orange exposure, or for a grant of 
service connection for the cause of the veteran's death, on a 
presumptive basis, based upon such exposure.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2000).  See also 
McCartt v. West, 12 Vet. App. 164 (1999); Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997).  While the appellant may 
nonetheless establish a direct relationship between the 
condition resulting in the veteran's death and service, to 
include alleged Agent Orange exposure, there is no medical 
evidence to that effect.  The appellant contends, 
alternatively, that the Adult Respiratory Distress resulting 
in the veteran's death is secondary to cigarette smoking 
during service.  However, service connection for disability 
or death due to smoking may be established, for claims filed 
before June 9, 1998, on the basis of medical evidence 
demonstrating that 1) the veteran acquired a dependence on 
nicotine during service; and (2) the nicotine dependence 
which arose during service may be considered the proximate 
cause of disability (or, as in this case, death) occurring 
after service.  See VAOPGCPREC 19-97 (May 13, 1997).  See 
also IRS Reform Act, 112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C. § 1103) (expressly prohibiting the 
granting of service connection for a death on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during his service in the 
military for claims filed after June 9, 1998).  There is no 
medical evidence to that effect of record, or medical 
evidence otherwise establishing a causal connection between 
the condition resulting in the veteran's death and any injury 
or disease during military service.  Accordingly, in an 
August 1997 rating decision, the Waco RO denied the 
appellant's claim as not well-grounded on all three bases-
secondary to Agent Orange exposure, secondary to cigarette 
smoking, and on a direct basis.  

The Board notes, however, that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

In this case, there appear to be missing VA and private 
records.  The Board is not reasonably certain that these 
records do not exist or that efforts to obtain them would be 
futile.  Furthermore, the Board notes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Of record is the 
summary sheet from the veteran's terminal hospital report 
from the Landstuhl Army Regional Medical Center.  The 
complete medical records from this facility are not of 
record.  In addition, this summary sheet indicates that the 
veteran was also treated at the "Mannheim facility" as well 
as at the Heidelberg Army Hospital.  Records from these 
facilities have not been obtained.  Also, at her personal 
hearing in December 2000, the appellant indicated that she 
has a copy of the autopsy report and that she would submit 
this medical record.  To date, she has not submitted this 
evidence.  The Board notes that the appellant should be 
requested to submit this report and, if she does not, the RO 
should obtain this report as the Certificate of Death shows 
that an autopsy was in fact performed.  

The appellant's representative has requested that a medical 
opinion be obtained in order to clarify what is "Adult 
Respiratory Distress Syndrome" and whether this condition 
was related in any way to the veteran's death.  The Board 
finds that once the medical evidence cited above has been 
obtained, such an opinion would be helpful in resolving the 
issue on appeal.  

Finally, the Board notes that, in light of the recent 
amendment to 38 U.S.C.A. § 5107, there is no longer a legal 
requirement that a claim be "well-grounded" before it can 
be adjudicated on the merits.  Hence, on remand, the claim 
should be adjudicated on the merits.  This action should be 
accomplished by the RO, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Because the resolution of the cause of death issue has a 
direct bearing on the appellant's entitlement to Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, the latter issue must be deferred pending 
the outcome of the matter of entitlement to service 
connection for the cause of the veteran's death.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records from 
Landstuhl Army Regional Medical Center to 
include all medical records pertaining to 
the veteran's terminal hospital report 
summary, from the "Mannheim facility," 
and from the Heidelberg Army Hospital.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant and her representative should 
be duly notified.  The appellant should 
be informed that she may submit 
additional medical records, also.  

2.  The RO should contact the appellant 
and request that she submit a copy of the 
complete autopsy report.  Alternatively 
or if the appellant does not provide this 
report, the RO should independently 
obtain the autopsy report.  

3.  After all available medical evidence 
has been obtained and associated with the 
record, the RO should obtain a medical 
opinion from a physician practicing at a 
VA medical facility, examiner regarding 
the cause f the veteran's death.  The 
entire claims file, to include all 
evidence added to the record pursuant to 
this REMAND, as well as a complete copy 
of this REMAND, must be made available to 
and be reviewed by the physician.  After 
review of the deceased veteran's claims 
file, the physician should render an 
opinion as to whether it is at least as 
likely as not that the veteran's death is 
in any way related to service, to include 
as due to alleged Agent Orange exposure 
or to cigarette smoking in service.  In 
reaching such conclusion, the physician 
must address 1) whether it is at least as 
likely as not that the veteran acquired a 
dependence on nicotine in service; and if 
so, whether it is at least as likely as 
not that this dependence may be 
considered the proximate cause of 
disability or death resulting from the 
use of tobacco products.  The complete 
rationale for each conclusion reached 
should be set forth in a typewritten 
report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If none of the requested development 
provides competent medical evidence of a 
nexus between the veteran's death and the 
veteran's military service, the RO should 
specifically advise the appellant and her 
representative of the need to submit such 
competent medical evidence to support the 
claim.

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

7.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the appellant's claim for 
service connection for the cause of the 
veteran's death in light of all pertinent 
evidence of record and legal authority, 
to specifically include that cited to 
herein.  Then, the RO should adjudicate 
the appellant's entitlement to 
Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, 
United States Code.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.

8.  If any benefit requested by the 
appellant continues to be denied, she and 
her representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



